Citation Nr: 1010990	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  05-18 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for disability 
exhibited by right shoulder pain.

3.  Entitlement to service connection for disability 
exhibited by low back pain.

4.  Entitlement to an increased disability evaluation for 
pseudophakia and macular scar of the left eye, currently 
evaluated as 40 percent disabling.

5.  Entitlement to a disability evaluation in excess of 10 
percent for degenerative changes of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to 
August 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2003 and September 2004 rating 
decisions of the New Orleans, Louisiana Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

In the August 2003 rating decision, the RO continued a 30 
percent evaluation for pseudophakia and macular scar of left 
eye; continued a 10 percent evaluation for degenerative 
changes of the right knee; and denied service connection for 
migraine headaches, tinnitus, and disability exhibited by 
left knee pain, right shoulder pain, residuals of head 
injury, abnormal chest x-rays, lower back pain, left ankle 
pain.  In the September 2004 rating decision, the RO denied 
service connection for arthritis of the left elbow.  The 
Veteran perfected an appeal as to all issues denied in these 
rating decisions except the service connection claims for 
residuals of head injury, abnormal chest x-rays, and 
disability exhibited by left ankle pain.  

In an April 2006 rating decision, the RO increased the 
evaluation from 30 to 40 percent for pseudophakia and macular 
scar, left eye, effective July 29, 2002.

In an October 2009 rating decision, the RO granted service 
connection for tinnitus, assigning a 10 percent evaluation, 
effective August 23, 2001; and granted service connection for 
degenerative arthritis of the left knee, assigning a 
noncompensable evaluation, effective August 23, 2001, and a 
10 percent evaluation from March 23, 2006.  The issues of 
entitlement to service connection for tinnitus and a left 
knee disability have been completely resolved and are 
therefore no longer on appeal.  See AB v. Brown, 6 Vet. App. 
35 (1993) [applicable law mandates that it will generally be 
presumed that the maximum benefit allowed by law and 
regulation is sought, and it follows that a claim remains in 
controversy where less than the maximum benefit available is 
awarded].

The issues of entitlement to service connection for migraine 
headaches and low back pain are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no current evidence of a right shoulder 
disability.  

2.  The Veteran has blindness, pseudophakia, and macular scar 
in the left eye.  Chronic iritis with active pathology is 
shown in the left eye but there is no medical evidence of 
rest-requirements or episodic incapacity due to the left eye 
disability.

3.  The Veteran's right eye is not service-connected.  
Corrected distance visual acuity in the right eye is 20/20.

4.  The Veteran's service-connected right knee disability is 
manifested by moderate degenerative arthritis, pain, and 
slight instability.  Range of right knee motion is from zero 
to 90 degrees, at worst.  

5.  The Veteran has not submitted evidence tending to show 
that his service-connected left eye and right knee 
disabilities require frequent hospitalization, are unusual, 
or cause marked interference with employment.


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in or as a 
result of the Veteran's active service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).

2.  The criteria for an evaluation in excess of 40 percent 
for service-connected pseudoaphakia and macular scar of the 
left eye have not been met or approximated.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.14, 4.27, 4.84a, Diagnostic Codes 6003, 6029, 6077 
(2009).

3.  The criteria for an evaluation in excess of 10 percent 
for right knee degenerative arthritis are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5260, 5261 (2009).

4.  The criteria for a separate 10 percent evaluation for 
instability of the right knee from August 2, 2006, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

A recent decision by the United States Court of Appeals for 
the Federal Circuit has addressed the amount of notice 
required for increased rating claims, essentially stating 
that general notice is adequate and notice need not be 
tailored to each specific Veteran's case.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), rev'd sub nom.  Vazquez-Flores 
v. Shinseki, Nos. 2008-7150, 2008-7115 (Fed. Cir. Sept. 4, 
2009). 

VCAA notice was provided to the Veteran in February 2004, May 
2005, and July 2006.  These letters informed the Veteran of 
what evidence was required to substantiate his claims, and of 
the Veteran's and VA's respective duties for obtaining 
evidence.  Moreover, a June 2008 letter from the RO satisfied 
the requirements set out in Dingess and Vazquez, supra.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.
The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder contains service 
treatment records, VA medical evidence, lay statements, and 
medical treatise information.  Significantly, neither the 
Veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


II.  Legal Criteria - Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Right Shoulder

The Veteran is seeking service connection for disability 
exhibited by right shoulder pain.  

During service in September 1996, the Veteran was assessed 
with rotator cuff tendonitis of the right shoulder.  
Significantly, however, the first element of the service 
connection claim has not been met, as there is no evidence of 
a current right shoulder disability.  Review of the post-
service evidence shows that, according to a February 2002 VA 
examination report, the examiner indicated that "[o]n 
physical examination looks like patient has some pathology in 
the right shoulder."  Based on that finding, the examiner 
diagnosed the Veteran with periarthritis of the right 
shoulder.  However, x-rays of the right shoulder that the 
examiner subsequently ordered were normal and showed no 
evidence of abnormality.  See June 2002 VA addendum to the 
examination report.  Thus, the February 2002 diagnosis of 
periarthritis of the right shoulder was not supported by x-
ray evidence.  Moreover, the Board has reviewed the 
subsequent medical evidence of record and finds no evidence 
of a current right shoulder disability.  Absent a current 
disability, there is no valid claim of service connection.  
See Brammer, supra.  The existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); see Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary).

The Board acknowledges the Veteran's reports of shoulder pain 
and he is competent to provide such symptomatology, as this 
requires only personal knowledge, not medical expertise.  
Layno v. Brown, 6 Vet. App. at 470.  As a layperson, however, 
he is not competent to offer opinions on medical diagnosis, 
and the Board may not accept unsupported lay speculation with 
regard to medical issues.  See Moray v. Brown, 5 Vet. App. 
211 (1993); Espiritu v. Derwinski, 2 Vet. App. at 482.  The 
Board also notes that pain alone does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  

In sum, the competent medical evidence shows no evidence of a 
current right shoulder disability.  As the preponderance of 
the evidence is against the Veteran's service connection 
claim for a right shoulder disability, the reasonable doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b) 
(West 2002).
III.  Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the Veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2009); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2009).  
If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as is here, the present level of disability is of 
primary concern. Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, see 38 C.F.R. § 4.2 (2009), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
A decision of the United States Court of Appeals for Veterans 
Claims (Court) has held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service- connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

Left Eye

According to a February 2002 VA examination report, the 
Veteran sustained blunt trauma in the left eye during 
service.  He underwent cataract surgery as well as subsequent 
laser surgeries on the left eye.  The Veteran complained of 
marked deterioration of the vision in his left eye.

Vision in the right eye was 20/20.  Field of vision testing 
in the right eye was normal.  External ocular movements were 
normal in the right eye.  There was no congestion.  The 
cornea was clear and anterior chamber was deep.

The Veteran admitted to finger counting at about one foot and 
admitted improvement to 20/400.  He did not admit to any 
further improvement with glasses or pinhole.  There was no 
diplopia.  There was generalized peripheral constriction with 
field of vision to 10 to 15 degrees of field in the left eye.  
External ocular movements were normal in the left eye.  There 
was a scar from old surgery at the limbus.  There was no 
conjunctival congestion in the left eye.  There was also no 
cell or flare in the anterior chamber.  There was 
pseudophakia with the anterior chamber lens in place.  There 
was wide capsulotomy with some remnant of posterior capsule 
and some old organized cortex in the nasal part of the 
papillary area.  The macula showed some pigmentation in the 
foveal area.  The examiner further stated that otherwise 
there was no "CME" at the time.  It was also noted that 
there were some old chorioretinal scars probably due to old 
laser performed in the mid-periphery of the retina.  
Diagnosis was blunt trauma with pseudophakia and macular scar 
of the left eye.

According to a July 2002 VA addendum, the examiner indicated 
that he reviewed the Veteran's chart and clarified that 
vision in the right eye was 20/20.  Left eye vision was 
finger counting at about one foot and the Veteran admitted 
improvement to 20/400.  

According to a July 2002 VA ophthalmology note, right eye 
visual acuity was 20/20+.  Diagnosis was traumatic chronic 
iritis of the left eye.

As indicated the RO increased the evaluation for left eye 
disability from 30 to 40 percent, effective July 29, 2002, 
pursuant to Diagnostic Code 6003-6077.  The Veteran filed his 
increased rating claim in 2003.  

Findings from a September 2002 VA examination are essentially 
the same as the findings from the February 2002 VA 
examination.  

According to an October 2004 VA ophthalmology note, the 
Veteran reported intermittent pain in his left eye.  The 
physician prescribed increased frequency of his eye 
medication.

According to a January 2006 VA ophthalmology note, a 
diagnosis of iritis is shown, and the Veteran was prescribed 
new glasses.

According to a March 2006 VA eye examination report, 
corrected far vision in the right eye was 20/20, 20/400 in 
the left eye.  The examiner has no useful vision in the left 
eye due to traumatic maculopathy and traumatic cataract 
sustained as a result of blunt trauma.  He is blind in the 
left eye.  The examiner noted that there are no significant 
effects on occupational or usual daily activities.  

Diagnostic Code 6003 provides that iritis in chronic form is 
rated from 10 percent to 100 percent for impairment of visual 
acuity or field loss, pain, rest-requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology.  A minimum rating of 
10 percent is to be assigned during active pathology.  38 
C.F.R. § 4.84a, Diagnostic Code 6003. 

In the instant case, the current 40 percent evaluation 
assigned to the left eye disability is based on a 30 percent 
evaluation under Diagnostic Code 6077 for blindness in one 
eye and vision in the other eye of 20/20 corrected, plus an 
additional 10 percent under Diagnostic Code 6003 for 
continuance of active pathology of iritis.  The Board must 
first consider other potentially applicable diagnostic codes 
for purposes of determining whether a higher disability 
evaluation, to be combined with the 10 percent evaluation 
under Diagnostic Code 6003, is warranted.

Diagnostic Codes 6061-6079 contain the criteria to evaluate 
impairment of central visual acuity.  Higher evaluations are 
assigned for greater loss of vision in the other eye.  The 
best distant vision obtainable after best correction by 
glasses will be the basis of rating for visual acuity.  38 
C.F.R. § 4.75.  A compensable evaluation for loss of visual 
acuity requires that corrected vision be 20/40 in one eye and 
20/50 in the other.  38 C.F.R. § 4.84(a), Diagnostic Codes 
6078, 6079.  The evaluations increase in 10 percent 
increments according to the levels of vision impairment with 
the greatest award of 100 percent assignable for visual 
acuity of 5/200 in each eye.  38 C.F.R. § 4.84(a), Diagnostic 
Codes 6063-6078.

After a review of the evidence of record, to include the VA 
outpatient treatment records and VA examination reports, the 
Board finds that a combined disability evaluation in excess 
of 40 percent is not warranted for the Veteran's service-
connected left eye disability.  As indicated, the Veteran is 
in receipt of a 30 percent evaluation for loss of vision.  A 
higher evaluation of 40 percent will be assigned with 
blindness in one eye and corrected vision in the other eye is 
to 20/50 and a 50 percent evaluation will be assigned when 
corrected vision in the other eye is to 20/70.  38 C.F.R. § 
4.84a, Diagnostic Code 6069.  Here, although there is 
evidence of blindness in the left eye, the medical evidence 
of record does not show corrected vision in the right eye to 
20/50.  Rather, the evidence shows that the Veteran's right 
eye has corrected far vision of 20/20.  As such, a higher 
evaluation of 40 percent for loss of vision is not warranted.  
The Board also notes that because the Veteran's corrected 
visual acuity in the right eye is 20/20, a higher evaluation 
for loss of vision would not be warranted unless there is 
anatomical loss of the left eye.

The medical evidence of record also contains no notations of 
rest-requirements or episodic incapacity due to iritis of the 
left eye.  The Veteran does complain of intermittent pain in 
his left eye, but intermittent eye pain alone would not 
entitle the Veteran to a higher evaluation.  Thus, the 
preponderance of the evidence is against a finding that the 
Veteran is entitled to an evaluation in excess of 10 percent 
under Diagnostic Code 6003, where the symptomatology 
associated with the Veteran's left eye disability does not 
more nearly approximate the criteria associated with 
compensable evaluations under Diagnostic Codes 6069, 6070.

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against entitlement to a 
combined evaluation in excess of 40 percent for left eye 
disability, the reasonable doubt doctrine does not apply, and 
the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board further observes that the Veteran has been in 
receipt of a separate 10 evaluation for a residual scar on 
the left upper eyelid since June 16, 2005.  He has not 
expressed disagreement with such evaluation and the Board 
notes that a 10 percent evaluation is the maximum schedular 
evaluation for entropion of one eye.  Diagnostic Code 7805-
6021.

Right Knee

The Veteran's service-connected right knee disability is 
currently assigned a 10 percent evaluation pursuant to 
Diagnostic Code 5010.  Traumatic arthritis established by x- 
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003-5010.

Diagnostic Code 5260 provides for the evaluation of 
limitation of flexion of the knee.  A noncompensable 
evaluation will be assigned for limitation of flexion of the 
knee to 60 degrees; a 10 percent evaluation will be assigned 
for limitation of flexion of the knee to 45 degrees; a 20 
percent evaluation will be assigned for limitation of flexion 
of the knee to 30 degrees; and a 30 percent evaluation will 
be assigned for limitation of flexion of the knee to 15 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 provides for the evaluation of 
limitation of extension of the knee. A noncompensable 
evaluation is warranted when leg extension is limited to 5 
degrees.  A 10 percent evaluation is warranted when it is 
limited to 10 degrees, and a 20 percent evaluation is 
warranted when it is limited to 15 degrees.  Extension 
limited to 20 degrees warrants a 30 percent evaluation, 
extension limited to 30 degrees warrants a 40 percent 
evaluation, and a 50 percent evaluation contemplates 
extension limited to 45 degrees.

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee.  VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2007).  Specifically, 
where a Veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  Id.

With any form of arthritis, painful motion is an important 
factor of disability.  See 38 C.F.R. § 4.59 (2009).  The 
intent of the rating schedule is to recognize painful motion 
or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint. The 
joints involved should be tested for pain on both active and 
passive motion, in weight bearing and nonweight-bearing and, 
if possible, with range of the opposite of the opposite 
undamaged joint.  38 C.F.R. § 4.59.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, for other 
impairment of the knee, assignment of a 10 percent evaluation 
is warranted when there is slight recurrent subluxation or 
lateral instability, a 20 percent evaluation when there is 
moderate recurrent subluxation or lateral instability, and a 
30 percent evaluation for severe knee impairment with 
recurrent subluxation or lateral instability.

As indicated, Diagnostic Code 5010 directs that traumatic 
arthritis be rated as degenerative arthritis.  In this case, 
the medical evidence reflects that the Veteran does not meet 
even the noncompensable evaluation for limitation of flexion 
or extension of the right knee.  On March 2006 VA 
examination, extension of the right knee was from -20 to zero 
degrees, and flexion of the right knee was to 90 degrees.  On 
August 2006 VA examination of the joints, active flexion of 
the right knee was to 108 degrees and passive flexion was to 
119 degrees.  On April 2008 VA examination, extension of the 
right knee motion was from -20 to zero degrees, and flexion 
was to 90 degrees.  Based on these findings, a higher 
evaluation for arthritis of the right knee is not warranted 
under either Diagnostic Code 5260 or 5261.

The Veteran reports instability of the right knee.  On March 
2006 VA examination, there was no evidence of instability, 
grinding, crepitation, or clicking of the right knee.  On 
August 2006 VA examination, there was no evidence of crepitus 
on palpation of the right knee, and McMurray's sign was 
negative in the medial and lateral sides of the joint line of 
the right knee.  However, the August 2006 examiner indicated 
that the vastus medialis muscle of the right knee had 
slightly less tone and bulk than that of the left knee and 
his diagnosis included instability with frequent giving away 
and frequent locking of the right knee.  On April 2008 VA 
examination, there was no evidence of instability of the 
right knee and McMurray's test was negative, but there was 
evidence of crepitation, clicks, snaps, and grinding in the 
right knee, as well as a patellar abnormality.  Resolving all 
doubt in the Veteran's favor, a separate 10 percent 
evaluation for right knee instability pursuant to Diagnostic 
Code 5257 is warranted, effective August 2, 2006.  

The Board has also considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59; 
see DeLuca v. Brown, 8 Vet. App. 202 (1995).  On March 2006 
VA examination, there was evidence of additional functional 
loss of right knee motion on repetitive use from 20 to 90 
degrees.  On August 2006 VA examination, there was evidence 
of additional functional loss of flexion on repetitive use to 
65 degrees.  Notwithstanding, even considering this 
functional loss of flexion on repetitive use, a higher 
evaluation would not be warranted.  Moreover, the Board notes 
that there was no evidence of additional functional loss on 
repetitive use on April 2008 VA joints examination.  Based on 
the foregoing, the Board finds that the 10 percent evaluation 
already assigned for arthritis appropriately reflects the 
extent of pain and functional impairment that the Veteran may 
experience as a result of his service-connected right knee 
disability.

Based upon the guidance of the Court in Hart, supra, the 
Board has considered whether a staged rating is appropriate, 
however, in the present case, no additional staged ratings 
are warranted.

As the preponderance of the evidence is against the claim for 
an increased rating for arthritis of the right knee, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  However, as indicated, a separate 10 
percent evaluation is warranted for right knee instability.  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2009).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Veteran asserts that he has missed work due to his 
service-connected disabilities.  According to a letter, 
received in February 2005, the Veteran stated that 
"[c]urrently I am still suffering with these conditions 
which are causing me to miss work that result in the loss of 
pay without compensation."  Moreover, according to the April 
2008 VA examination report, the Veteran reported increased 
tardiness and absenteeism on account of his knee problems.  
He also indicated that he has been assigned different duties 
at work.  

38 C.F.R. § 4.1 stipulates that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the ratings assigned therein.

What the evidence does not show is that, at any time during 
the current appeal, did the Veteran's service-connected right 
knee and left eye disabilities result in unusual disability 
or impairment that rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Thus, consideration of the provisions set forth 
at 38 C.F.R. § 3.321(b)(1) is not warranted for service-
connected right knee and left eye disabilities for any 
portion of the rating period on appeal.


ORDER

Entitlement to service connection for right shoulder 
disability is denied.

Entitlement to an evaluation in excess of 40 percent for 
pseudophakia and macular scar of the left eye is denied.  

Entitlement to an evaluation in excess of 10 percent for 
arthritis of the right knee is denied.

Effective August 2, 2006, entitlement to a separate 10 
percent evaluation for instability of the right knee is 
allowed, subject to the governing regulations pertaining to 
the payment of monetary benefits. 



REMAND

The Veteran is currently diagnosed with migraine headaches.  
He asserts that his headaches are related to in-service 
head/eye injuries.  See April 2002 VA examination report and 
January 2004 notice of disagreement.  Service treatment 
records show evidence of both head and eye injuries.  Given 
the current evidence of migraine headaches and the in-service 
treatment for head/eye injuries, the Board finds that a VA 
examination is necessary to ascertain the etiology of the 
headaches.

The Veteran is also seeking service connection for disability 
exhibited by low back pain.  His service treatment records 
show that, in April 1993, he complained of severe middle back 
pain for the prior two weeks; assessment was low back pain.  
According to a May 1993 clinical record, the Veteran reported 
pain in back, left side.  He indicated that he pulled a 
muscle while running.  On examination, there was there was 
tenderness on the left side of back.  There was no evidence 
of swelling, or deformity; assessment was back muscle strain.  
On another occasion, the Veteran reported that he felt a pull 
in his back as he was picking up his daughter.  Diagnosis was 
acute low back pain.  Finally, on his report of medical 
history, upon retirement, the Veteran reported that he had or 
had had recurrent back pain.  

Although there is evidence of in-service treatment for back 
pain and strain, the record is unclear as to whether the 
Veteran has a current low back disability.  On April 2002 VA 
examination, the Veteran was diagnosed with localized low 
back pain, and when the Veteran reported low back pain during 
a February 2005 VA visit, it appears that he was diagnosed 
with chronic low back pain.  As indicated, pain alone does 
not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez, 
supra.  However, the Board observes that when the Veteran was 
diagnosed with chronic low back pain in February 2005, the 
treating physician prescribed medication that is generally 
indicated for osteoarthritis of the back.  In June 2005, the 
Veteran submitted medical information which lists the 
symptoms of arthritis of the spine, a disability which he 
thinks he currently has.  Given such circumstances, the Board 
finds that a VA examination is necessary to ascertain whether 
the Veteran has a current low back disability, and if so, 
whether it is related to his military service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran 
for an examination to determine the 
etiology of any currently diagnosed 
migraine headaches.  The claims folder, 
to include a copy of this Remand, must be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  Any indicated 
studies should be performed.

The examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that the Veteran's 
migraine headaches are related to the 
Veteran's military service or service-
connected left eye disability.  The 
examiner should reconcile the opinion 
with the service treatment records, to 
include a July 1993 record showing injury 
to the head.  

A complete rationale should be provided 
for any proffered opinions.

2.  The RO should schedule the Veteran 
for an examination to determine the 
etiology of any currently diagnosed low 
back disability.  The claims folder, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  Any indicated 
studies should be performed.

The examiner should note any low back 
disability currently shown.  

If a current low back disability is 
shown, the examiner should provide an 
opinion as to whether there is a 50 
percent probability or greater that 
pertinent disability is related to the 
Veteran's military service.  The examiner 
should reconcile the opinion with the 
service treatment records dated in April 
and May 1993, the record showing an 
assessment of a strained back, and the 
retirement examination report.  

A complete rationale should be provided 
for any proffered opinions.

3.  Following the above, the RO should 
re-adjudicate the issues of entitlement 
to migraine headaches and a low back 
disability.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
An appropriate period of time should be 
allowed for a response.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


